Citation Nr: 1531102	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  10-16 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a right ear cyst. 

2.  Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 
INTRODUCTION

The Veteran had active military duty from July 1982 to May 1986.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In February 2011, the Veteran testified at a hearing before the undersigned Acting Veterans' Law Judge.  A transcript of the hearing is associated with the claims file and has been reviewed.  

This case was previously before the Board in September 2013.  At that time, the Board denied the Veteran's service connection claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the Court issued a Memorandum Decision vacating the Board's September 2013 decision and remanding the claims for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Prior to a decision on the merits of the claim, the Board finds that further development is necessary.  The Veteran seeks service connection for residuals of a right ear cyst and for right ear hearing loss.  According to the Memorandum Decision issued by the Court in September 2014, the Board relied on an inadequate examination to deny the Veteran's service connection claims.  As such, remand is required to obtain a new examination.  The Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Further, the Veteran made repeated requests for the RO to assist him in obtaining private medical records from Dr. S. from 2000 to 2009.  To date, only limited records from dates in 2007 to 2008 have been obtained.  As such, the Board is also remanding for the RO to assist the Veteran in obtaining these records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take the necessary steps to obtain private treatment records from Dr. S. from 2000 to 2009 as detailed in the Veteran's VA Form 21-4142 dated April 2009.  To the extent, any requested records are unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such unavailability.  The Veteran is reminded that private medical records may not be obtained by VA without his cooperation.  In the alternative, he may obtain such records himself and submit them to VA directly.  

2.  The AOJ should schedule an examination with a VA audiologist to determine the nature and etiology of the Veteran's currently diagnosed residuals of a right ear cyst and right ear hearing loss.  

The examiner should clearly articulate whether it is as least as likely as not (50 percent or greater probability) that the Veteran's right ear cyst residuals and right ear hearing loss are related to his active military service.  

Specifically, the examiner is asked to consider and discuss the service medical records that demonstrate right ear hearing loss during service and right ear specific treatment for a cyst in service.  The Board notes that the threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T.D. JONES 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

